Citation Nr: 0630270	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  99-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tinnitus.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to May 
1981.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated VA's interpretation of Diagnostic Code 6260 that 
was in effect prior to June 2003.  VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit upheld VA's interpretation of the regulation that 
Diagnostic Code 6260 provided a maximum 10 percent rating for 
tinnitus, regardless of whether the tinnitus was unilateral 
or bilateral.  Based on the Federal Circuit's decision, the 
Secretary has lifted the stay of adjudication of tinnitus 
rating cases.  

The veteran has claimed entitlement to service connection for 
headaches, dizziness, and hypertension as secondary to his 
service-connected tinnitus.  This issue has not yet been 
adjudicated by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of issues not 
yet adjudicated by the RO).


FINDING OF FACT

The 10 percent rating that has been assigned for tinnitus is 
the maximum rating available for that disorder.


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is not shown as a matter of law.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87a Diagnostic Code 6260 
(1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has not raised any specific contentions regarding 
his claim for an increased rating for tinnitus-he has merely 
asserted that he is entitled to a higher rating.  He was 
awarded service connection and a 10 percent rating for 
tinnitus effective with his separation from service in May 
1981, based on the tinnitus having resulted from in-service 
acoustic trauma.

According to the law in effect when the veteran's claim for 
an increased rating was received in 1998, the Rating Schedule 
provided a maximum 10 percent rating for persistent tinnitus 
that was the result of acoustic trauma.  See 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  The current version of 
the Rating Schedule provides a maximum 10 percent rating for 
recurrent tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2005).  As previously stated, the Federal Circuit 
upheld VA's interpretation of the regulation that Diagnostic 
Code 6260, in its current form and prior to 2003, provides a 
maximum 10 percent rating for tinnitus.  Smith , 451 F.3d 
at 1344.  The Board finds, therefore, that entitlement to a 
disability rating in excess of 10 percent for tinnitus is not 
shown as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  VA has no duty to inform the veteran 
of the evidence needed to substantiate his claim or to assist 
him in the development of that evidence because there is no 
entitlement under the law.  See Beverly v. Nicholson, 19 Vet. 
App. 394 (2005).

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2005).  The evidence does not show that the tinnitus has 
resulted in any hospitalizations.  Although the veteran 
claims to experience severe headaches and dizziness that are 
caused by tinnitus, which cause him to frequently miss work, 
the evidence does not show that the tinnitus alone causes 
marked interference with employment.  In short, there has 
been no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for tinnitus is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


